Citation Nr: 0120019	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  99-16 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a liver condition.

2.  Entitlement to service connection for a spleen condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The claimant had active duty for training from September 1960 
to March 1961.  The claimant was thereafter a member of the 
South Carolina National Guard Reserve, and had inactive duty 
for training (INACDUTRA), including on September 18, 1982.  

The appeal arises from the September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, denying service connection for a 
liver and spleen condition claimed as resulting from an 
injury to the rib cage.  

The Board of Veterans' Appeals (Board) notes that, in a July 
1999 VA Form 9, the claimant requested a hearing before the 
Board in Washington, D.C.  In October 2000, a letter was 
mailed to the claimant at his last known address of record 
informing him that a hearing before a member of the Board had 
been scheduled on January 17, 2001.  That hearing was 
postponed by the claimant.  Thereafter, Board hearings were 
scheduled for the claimant in April 2001 and August 2001, and 
he failed to report for these hearings.  


REMAND

Remand Factual Background

Private medical records contained among the claimant's 
military medical records for his period of membership with 
the South Carolina Army National Guard include those of 
private hospitalization in January 1979 for injury in the 
course of work as an electrician, consisting of being pulled 
from a wire on which he suffered a 550 volt electrical shock, 
falling to the floor and bruising his left posterior chest.  
X-rays showed a T-6 vertebra collapse compatible with recent 
fracture, and it was assessed that the appellant suffered 
that fracture and injury to the left posterior chest during 
that accident.  CBC and urinalysis were normal.  Upon 
subsequent private orthopedic examination in February 1980, a 
history of two weeks of hospitalization following that injury 
was noted, and the appellant at that February 1980 
examination reported that he continued to have a great deal 
of difficulty with back pain following release from 
hospitalization.  He reported that the continued pain was 
helped somewhat by intensive physical therapy.  At the 
February 1980 examination, the appellant reported that he 
continued to have continuous pain in the upper back which 
radiated to the neck region, which pain was severe enough to 
require intermittent use of pain pills.  The claimant then 
also reported other significant disability, including 
inability to perform strenuous work, recurrent severe 
headaches, dizziness when at any elevation, and being tired 
every day after work requiring him to lie down.  On 
examination, there was a mild degree of cervical muscle 
spasm.  The examiner assessed compression fracture of T6 and 
cervical strain.  

A military medical record from September 18, 1982 informs 
that the claimant fell into a tank and caught the underside 
of his rib cage on the right and left and which, as the 
claimant reported, "knocked me out."  The claimant 
complained of trauma to his right and left ribs and his 
diaphragm.  On examination, the affected ribs exhibited 
diffuse ecchymosis.  There were no masses or tenderness of 
the abdomen.  Urinalysis was negative for blood.  Chest x-ray 
was normal.  The examiner assessed musculoskeletal 
sprain/strain.  The examiner prescribed Flexeril, Zomax, and 
hot soaks, and added that if sweating, shortness of breath, 
or dizziness occurred, the claimant was to return to the 
emergency room immediately.  

In a statement regarding the accident written by the 
appellant on September 19, 1982, he informed that he fell 
through the copula of a M109A1 howitzer on September 18, 
1982, and caught his chest on the seat.  He reported that he 
then had severe pain in his upper chest.  He reported being 
taken to the hospital at Fort Jackson, where a urine sample 
was taken to check for internal bleeding.  He reported that 
there was no evidence of internal bleeding, but x-rays showed 
that he damaged cartilage in the rib cage.  He added that a 
doctor informed him that there was a possibility of internal 
bleeding later.  The doctor reportedly added that he was to 
soak in hot water and if sweating or dizziness occurred, he 
was to return immediately to the emergency room because there 
was a possibility of damage to the spleen.  

The claims folder contains two statements from fellow 
soldiers in September 1982, corroborating the accident.  

A service incapacity pay report from September 23, 1982, 
informed that the appellant suffered severe bruises to the 
muscles and cartilage of the rib cage, and that he was 
incapacitated at home.  In the blank on the form indicating 
the place of hospitalization, "N/A" was recorded.  

A DA Form 2173 dated September 18, 1982, and then authorized 
September 27, 1982, informs that the appellant's injury to 
his ribs on September 18, 1982 was considered in the line of 
duty during INACDUTRA, and occurred in the course of lock 
down procedures on an M109A1 howitzer.  

A Line of Duty Investigation determination for the Army 
Reserve National Guard, dated October 27, 1982, was to the 
effect that the incident of September 18, 1982, wherein the 
appellant injured himself, was in the line of duty.  

A State Surgeon statement dated in January 1983 informed that 
the appellant was medically qualified to perform normal 
military duties.  

A report of a military medical examination in February 1983 
includes findings that the claimant's spine, abdomen and 
viscera, vascular system, lungs and chest, endocrine system, 
and genitourinary system were all normal.  The examination 
report contained no notation regarding the claimant's 
September 18, 1982 injury.  

An April 1983 report of medical history completed by the 
claimant informs that he then considered himself to be in 
good health.  He reported no medical problems.

The claims folder contains an October 1995 medical report 
from R. T. Hanna, M.D., informing that the claimant had 
severe hepatitis and some brain damage secondary to delirium 
tremens.  The physician also informed that the claimant had a 
history of congestive heart failure.  A chest CT showed 
compensated congestive heart failure with adequate treatment.  
The physician diagnosed hepatitis, probably alcohol induced; 
congestive heart failure, compensated; history of delirium 
tremens; and left clavicle fracture.  In the examination 
report, the physician informed, in effect, that there were 
copies of records of the appellant's most recent 
hospitalization available.  

Remand Discussion

The appellant contends that he suffers from disorders of the 
liver and spleen as a result of an injury he suffered to his 
ribs during INACDUTRA in September 1982.  

Governing statutes provide that service connection relating 
to INACDUTRA is appropriate only for an injury incurred in or 
aggravated during such training.  38 U.S.C.A. §§ 101(24), 106 
(West 1991); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991).  

The Board is satisfied that the appellant's September 18, 
1982 injury to his rib cage was in the line of duty during a 
period of INACDUTRA.  The Board is also satisfied that all 
military medical records are contained within the claims 
folder.  While the Board notes that an administrative 
determination was made in September 1998 to the effect that 
the National Personnel Records Center had failed to respond 
to requests for military medical records and the records were 
accordingly unavailable, the complete military medical 
records were subsequently received into the record in October 
1998.  

The claims folder contains additional military medical 
records from the appellant's period of membership with the 
South Carolina Army National Guard, and these records appear 
to be complete.  

The claimant was denied service connection for a liver and 
spleen condition by the RO in the appealed September 1998 
rating decision, and in a subsequent Statement of the Case in 
April 1999, and a Supplemental Statement of the Case in June 
1999, all based on the failure to present a well-grounded 
claim.  

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

In this case, records of VA or private hospitalization or 
treatment for conditions of the liver and spleen, to include 
Hepatitis, should be obtained, including any records 
obtainable from R. T. Hanna, M.D., and from the South 
Carolina Department of Social Services.  Thereafter, the 
claimant should be afforded a VA examination, in particular 
to obtain an opinion as to whether any current liver or 
spleen disorder may be etiologically related to his injury in 
the course of INACDUTRA on September 18, 1982.  This 
development should be performed because there is a reasonable 
possibility such development may aid the claimant in his 
claim.  See Veterans Claims Assistance Act of 2000.  

Accordingly, the claim of entitlement to service connection 
for a liver condition, and the claim of entitlement to 
service connection for a spleen condition are REMANDED to the 
RO for the following:

1.  The RO should request that the 
claimant identify all sources of medical 
treatment received for his claimed 
conditions of the liver and spleen 
following his injury in the course of 
INACDUTRA on September 18, 1982, and that 
he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  In particular, 
copies of pertinent medical records should 
be requested from R. T. Hanna, M.D., and 
from the South Carolina Department of 
Social Services, with any records received 
associated with the claims folder.  

2.  The claimant should be afforded a VA 
examination to determine the nature and 
etiology of any current disorders of the 
liver and spleen, to include hepatitis.  
All clinical findings should be reported 
in detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examiner should 
diagnose any current disability of the 
liver and spleen.  As to all such 
pathology found, the examiner should 
express an opinion as to whether it is at 
least as likely as not that it developed 
during active duty for training from 
September 1960 to March 1961 or is 
otherwise related to such active duty for 
training.  As to all such pathology 
found, the examiner must further express 
an opinion as to whether it is at least 
as likely as not that it is related to 
the injury the claimant sustained on 
inactive duty for training on September 
18, 1982.  

3.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been completed.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.  

4.  Thereafter, the RO should readjudicate 
the appealed claims.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with newly enacted 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


